
	

114 HR 1540 IH: Sanction Iran, Safeguard America Act of 2015
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1540
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Franks of Arizona introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Oversight and Government Reform, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To terminate the authority to waive certain provisions of law requiring the imposition of sanctions
			 with respect to Iran, to codify certain sanctions imposed by Executive
			 order, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Sanction Iran, Safeguard America Act of 2015 or the SISA Act. 2.FindingsCongress makes the following findings:
 (1)A nuclear-capable Iran poses a direct and existential threat to the United States, Israel, and allies around the world.
 (2)Iran is a leading state sponsor of terrorism, arming and funding terrorist groups around the world, including by providing material support for the terrorist organization Hamas in its relentless attacks on Israel.
 (3)The Government of Iran has violated United Nations Security Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), and 1929 (2010), relating to Iran’s nuclear program.
 (4)The Government of Iran has received significant economic benefits from the relaxation of economic sanctions pursuant the Joint Plan of Action, signed November 24, 2013, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States (in this section referred to as the Joint Plan of Action), including increased economic growth, reduced inflation, and a strengthened currency, while making no substantive reductions in its nuclear program.
 (5)Any deal relating to Iran's nuclear weapons program that does not completely dismantle the entire nuclear weapons program would repeat the same mistakes observed with negotiations with North Korea, a totalitarian country that exported its nuclear technology to Syria and has shared similar nuclear and ballistic missile technology with Iran.
 (6)The Agreed Framework between the United States and the Democratic People’s Republic of Korea, signed in Geneva on October 21, 1994, which called for North Korea to freeze and dismantle its nuclear weapons program in exchange for eased sanctions and normalized relations with the United States, should serve as a reminder of previous failed negotiations resulting in billions of dollars made available for the development of nuclear weapons.
 (7)Economic sanctions imposed with respect to Iran are designed for the purpose of ending Iran’s pursuit of a nuclear weapons capability, not of initiating negotiations. Therefore, any easing of sanctions in pursuit of negotiations undermines the purpose of the sanctions, as is demonstrated by the case of North Korea.
 (8)Secretary of State John Kerry has publicly confirmed that any agreement the United States reaches with Iran will not be legally binding. Therefore, neither President Barack Obama nor any future President will be legally obligated in any way to enforce or carry out the terms of the agreement unless it is ratified as a treaty by the Senate or approved in an Act of Congress.
 (9)If the United Nations Security Council passes a resolution to enforce the terms of any agreement with Iran, that resolution will have no force or effect under United States law absent approval by an Act of Congress.
 (10)In the absence of such approval, neither President Obama nor any future President will be obligated under the Constitution of the United States or the laws of the United States to enforce or carry out the terms of the Security Council resolution.
 (11)The President will instead be required by the Constitution to enforce any Act of Congress, even if the Act is contrary to the terms of the Security Council resolution.
			3.Modification and elimination of waiver authorities for certain sanctions with respect to Iran
			(a)Modification of waiver of sanctions relating to the transportation of crude oil from Iran
 (1)In generalSection 9(c)(1)(A) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by inserting (other than the requirement in paragraph (7) of such section) after section 5(a).
 (2)Termination of waiversAny waiver of the requirement in section 5(a)(7) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) exercised by the President under section 9(c)(1)(A) of such Act, as in effect on the day before the date of the enactment of this Act, shall cease to be in effect on and after such date of enactment.
				(b)Elimination of waiver with respect to mandatory sanctions with respect to financial institutions
			 that engage in certain transactions
 (1)In generalSection 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513) is amended—
 (A)by striking subsection (f); and (B)by redesignating subsections (g) through (i) as subsections (f) through (h), respectively.
 (2)Termination of waiversAny waiver of the imposition of sanctions exercised by the President under section 104(f) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(f)), as in effect on the day before the date of the enactment of this Act, shall cease to be in effect on and after such date of enactment.
				(3)Conforming amendments
 (A)Sanctions with respect to financial sector of IranSection 1245(h) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(h)) is amended by striking section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)) and inserting section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513).
 (B)Expansion of mandatory sanctions with respect to certain financial institutionsSection 104A(d)(2) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b(d)(2)) is amended by striking section 104(i) and inserting section 104.
 (C)Definitions for Iran Freedom and Counter-Proliferation Act of 2012Section 1242(a)(5) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801(a)(5)) is amended by striking section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)) and inserting section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513).
					(c)Elimination of waiver of sanctions with respect to the financial sector of Iran
 (1)In generalSection 1245(d) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)) is amended by striking paragraph (5).
 (2)Termination of waiversAny waiver exercised by the President under section 1245(d)(5) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(5)), as in effect on the day before the date of the enactment of this Act, shall cease to be in effect on and after such date of enactment.
				(d)Elimination of waiver of sanctions with respect to persons that support or conduct certain
			 transactions with Iran's Revolutionary Guard Corps or other sanctioned
			 persons
 (1)In generalSection 302 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742) is amended by—
 (A)striking subsections (d) and (e); and (B)redesignating subsection (f) as subsection (d).
 (2)Termination of waiversAny waiver exercised by the President under subsection (d) or (e) of section 302 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8742), as in effect on the day before the date of the enactment of this Act, shall cease to be in effect on and after such date of enactment.
				(e)Elimination of waiver of sanctions with respect to the energy, shipping, and shipbuilding sectors
			 of Iran
 (1)In generalSection 1244 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803) is amended by striking subsection (i).
 (2)Termination of waiversAny waiver of the imposition of sanctions under section 1244(i) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(i)), as in effect on the day before the date of the enactment of this Act, shall cease to be in effect on and after such date of enactment.
				(f)Elimination of waiver of sanctions with respect to the sale, supply, or transfer of certain
			 materials To or from Iran
 (1)In generalSection 1245 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8804) is amended— (A)by striking subsection (g); and
 (B)by redesignating subsection (h) as subsection (g). (2)Termination of waiversAny waiver of the imposition of sanctions under section 1245(g) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8804(g)), as in effect on the day before the date of the enactment of this Act, shall cease to be in effect on and after such date of enactment.
				(g)Elimination of waiver of sanctions with respect to the provision of underwriting services or
			 insurance or reinsurance for activities or persons with respect to which
			 sanctions have been imposed
 (1)In generalSection 1246 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8805) is amended by striking subsection (e).
 (2)Termination of waiversAny waiver of the imposition of sanctions under section 1246(e) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8805(e)), as in effect on the day before the date of the enactment of this Act, shall cease to be in effect on and after such date of enactment.
				(h)Elimination of waiver of sanctions with respect to foreign financial institutions that facilitate
			 financial transactions on behalf of specially designated nationals
 (1)In generalSection 1247 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8806) is amended by striking subsection (f).
 (2)Termination of waiversAny waiver of the imposition of sanctions under subsection section 1247(f) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8806(f)), as in effect on the day before the date of the enactment of this Act, shall cease to be in effect on and after such date of enactment.
 (i)Technical amendmentSection 1253(c) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8809(c)) is amended, in the matter preceding paragraph (1), by striking , and, as appropriate, instead of sections 1244(i), 1245(g), and 1246(e) of this Act.
			4.Sanctions with respect to purchase, acquisition, sale, transport, or marketing of petroleum,
			 petroleum products, or petrochemical products from Iran
 (a)In generalSubtitle B of title II of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended—
 (1)by redesignating sections 222, 223, and 224 as sections 225, 226, and 227, respectively; and (2)by inserting after section 221 the following:
					
						222.Imposition of sanctions with respect to purchase, acquisition, sale, transport, or marketing of
			 petroleum, petroleum products, and petrochemical products from Iran
 (a)Limitations on correspondent and payable-Through accountsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines has knowingly conducted or facilitated any significant financial transaction, on or after July 31, 2012—
 (1)for the purchase, acquisition, sale, transport, or marketing of petroleum or petroleum products from Iran; or
 (2)for the purchase, acquisition, sale, transport, or marketing of petrochemical products from Iran. (b)Application of sanctions from Iran Sanctions Act of 1996The President shall impose on a person one or more of the sanctions described in section 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) upon determining that the person knowingly, on or after July 31, 2012, engaged in a significant transaction for the purchase, acquisition, sale, transport, or marketing of—
 (1)petroleum or petroleum products from Iran; or (2)petrochemical products from Iran.
 (c)ApplicabilitySubsections (a)(1) and (b)(1) shall apply with respect to a person only if— (1)the President determines under subparagraphs (B) and (C) of paragraph (4) of section 1245(d) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)) that there is a sufficient supply of petroleum and petroleum products from countries other than Iran to permit a significant reduction in the volume of petroleum and petroleum products purchased from Iran by or through foreign financial institutions; and
 (2)an exception under subparagraph (D) of that paragraph from the imposition of sanctions under paragraph (1) of that section does not apply with respect to the country with primary jurisdiction over the person.
 (d)DefinitionsIn this section: (1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
 (2)Financial institutionThe term financial institution means a financial institution specified in subparagraph (A), (B), (C), (D), (E), (F), (G), (H), (I), (J), (M), or (Y) of section 5312(a)(2) of title 31, United States Code.
 (3)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513).
 (4)PetroleumThe term petroleum means a mixture of hydrocarbons that exists in liquid phase in natural underground reservoirs and remains liquid at atmospheric pressure after passing through surface separating facilities.
								(5)Petroleum products
 (A)In generalThe term petroleum products includes unfinished oils, liquefied petroleum gases, pentanes plus, aviation gasoline, motor gasoline, naphtha-type jet fuel, kerosene-type jet fuel, kerosene, distillate fuel oil, residual fuel oil, petrochemical feedstocks, special naphthas, lubricants, waxes, petroleum coke, asphalt, road oil, still gas, and miscellaneous products obtained from the processing of crude oil (including lease condensate), natural gas, and other hydrocarbon compounds.
 (B)ExceptionThe term petroleum products does not include natural gas, liquefied natural gas, biofuels, methanol, and other non-petroleum fuels.
 (6)Petrochemical productsThe term petrochemical products includes any aromatic, olefin, and synthesis gas, and any of derivatives of such a gas, including ethylene, propylene, butadiene, benzene, toluene, xylene, ammonia, methanol, and urea.
								223.Imposition of sanctions with respect to support for the National Iranian Oil Company, the Naftiran
 Intertrade Company, or the Central Bank of IranThe President shall block and prohibit all transactions in property and interests in property of a person the President determines has, on or after July 31, 2012, materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, the National Iranian Oil Company, the Naftiran Intertrade Company, or the Central Bank of Iran if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
						224.Imposition of sanctions with respect to support for the purchase of United States bank notes or
 precious metals by the Government of IranThe President shall block and prohibit all transactions in property and interests in property of a person the President determines has, on or after July 31, 2012, materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, the purchase or acquisition of United States bank notes or precious metals by the Government of Iran, if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person..
 (b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by striking the items relating to sections 222, 223, and 224 and inserting the following:
				
					
						Sec. 222. Imposition of sanctions with respect to purchase, acquisition, sale, transport, or
			 marketing of petroleum, petroleum products, and petrochemical products
			 from Iran.
						Sec. 223. Imposition of sanctions with respect to support for the National Iranian Oil Company, the
			 Naftiran Intertrade Company, or the Central Bank of Iran.
						Sec. 224. Imposition of sanctions with respect to support for the purchase of United States bank
			 notes or precious metals by the Government of Iran.
						Sec. 225. Sense of Congress and rule of construction relating to certain authorities of State and
			 local governments.
						Sec. 226. Government Accountability Office report on foreign entities that invest in the energy
			 sector of Iran or export refined petroleum products to Iran.
						Sec. 227. Reporting on the importation to and exportation from Iran of crude oil and refined
			 petroleum products..
			5.Imposition of sanctions with respect to transactions with specially designated nationals and with
			 respect to the automotive sector of Iran
 (a)In generalThe Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 1241 et seq.) is amended by inserting after section 1247 the following:
				
					1247A.Imposition of sanctions with respect to certain transactions with specially designated nationals
 (a)Blocking of propertyThe President shall block and prohibit all transactions in property and interests in property of a person the President determines has, on or after July 1, 2013, materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, any person specified in subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (b)Persons specifiedA person specified in this subsection is any person as follows: (1)Any Iranian person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (other than an Iranian depository institution the property and interests in property of which are blocked solely pursuant to Executive Order 13599 (78 Fed. Reg. 33,951)).
 (2)Any person included on that list the property and interests in property of which are blocked pursuant to subsection (a) or Executive Order 13599 (other than an Iranian depository institution the property and interests in property of which are blocked solely pursuant to Executive Order 13599).
							1247B.Imposition of sanctions with respect to the automotive sector of Iran
 (a)In generalThe President shall impose sanctions described in one or more of paragraphs (1), (2), (4), (5), (10), and (11) of section 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) with respect to a person that the President determines has, on or after July 1, 2013, knowingly engaged in a significant financial transaction for the sale, supply, or transfer to Iran of significant goods or services used in connection with the automotive sector of Iran.
 (b)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines has, on or after July 1, 2013, knowingly facilitated a significant financial transaction for the sale, supply, or transfer to Iran of significant goods or services used in connection with the automotive sector of Iran.
						1247C.Certification required for government contracts with persons in automotive sector of any country
 (a)Modification of Federal Acquisition RegulationNot later than 90 days after the date of the enactment of the Sanction Iran, Safeguard America Act of 2015, the Federal Acquisition Regulation shall be revised to require a certification from each person described in subsection (b) that is a prospective contractor that the person, and any person owned or controlled by the person—
 (1)has not, in the previous 90 days, conducted any transaction with an Iranian person or any entity owned or controlled by an Iranian person; and
 (2)does not have a business relationship with the Government of Iran. (b)Persons describedA person described in this subsection is a person that is part of the automotive sector of any foreign country.
						(c)Remedies
 (1)In generalIf the head of an executive agency determines that a person has submitted a false certification under subsection (a) on or after the date on which the revision of the Federal Acquisition Regulation required by subsection (a) becomes effective, the head of that executive agency shall terminate a contract with that person or debar or suspend that person from eligibility for Federal contracts for a period of not less than 2 years. Any such debarment or suspension shall be subject to the procedures that apply to debarment and suspension under the Federal Acquisition Regulation under subpart 9.4 of part 9 of title 48, Code of Federal Regulations.
 (2)Inclusion on list of parties excluded from Federal procurement and nonprocurement programsThe Administrator of General Services shall include on the List of Parties Excluded from Federal Procurement and Nonprocurement Programs maintained by the Administrator under part 9 of the Federal Acquisition Regulation each person that is debarred, suspended, or proposed for debarment or suspension by the head of an executive agency on the basis of a determination of a false certification under paragraph (1).
 (d)Clarification regarding certain productsThe remedies set forth in subsection (c) shall not apply with respect to the procurement of eligible products, as defined in section 308(4) of the Trade Agreements Act of 1974 (19 U.S.C. 2518(4)), of any foreign country or instrumentality designated under section 301(b) of that Act (19 U.S.C. 2511(b)).
 (e)Rule of constructionThis section shall not be construed to limit the use of other remedies available to the head of an executive agency or any other official of the Federal Government on the basis of a determination of a false certification under subsection (a).
 (f)ApplicabilityThe revisions to the Federal Acquisition Regulation required under subsection (a) shall apply with respect to contracts for which solicitations are issued on or after the date of the enactment of the Sanction Iran, Safeguard America Act of 2015.
 (g)Government Accountability Office reportNot later than 90 days after the date of the enactment of the Sanction Iran, Safeguard America Act of 2015, and every 90 days thereafter, the Comptroller General of the United States shall submit to the appropriate congressional committees a list of all persons that are part of the automotive sector of any foreign country that—
 (1)during the 90-day period preceding the submission of the report, have conducted a transaction with an Iranian person or any entity owned or controlled by an Iranian person; or
 (2)have a business relationship with the Government of Iran. (h)DefinitionsIn this section:
 (1)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code. (2)Federal Acquisition RegulationThe term Federal Acquisition Regulation means the regulation issued pursuant to section 1303(a)(1) of title 41, United States Code..
 (b)DefinitionsSection 1242 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8801) is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (7) through (14) as paragraphs (9) through (16), respectively; (B)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
 (C)by inserting after paragraph (2) the following:  (3)Automotive sectorThe term automotive sector means, with respect to a country, the following:
 (A)The manufacturing or assembling in that country of vehicles, including passenger cars, trucks, buses, minibuses, pick-up trucks, and motorcycles.
 (B)The manufacturing in that country of original equipment relating to such vehicles. (C)The manufacturing in that country of after-market parts relating to such vehicles.; and
 (D)by inserting after paragraph (7), as redesignated by subparagraph (B), the following:  (8)Iranian depository institutionThe term Iranian depository institution means an entity that—
 (A)is— (i)organized under the laws of Iran or any jurisdiction within Iran, including a foreign branch of such an institution;
 (ii)located in Iran; (iii)owned or controlled by the Government of Iran; or
 (iv)owned or controlled by an entity described in clause (i), (ii), or (iii); and (B)is engaged primarily in the business of banking, as determined by the Secretary of the Treasury.; and
 (2)in subsection (b)— (A)by striking financial transactions or financial services and inserting financial transactions, financial services, goods, or other services; and
 (B)by inserting , with respect to financial transactions or financial services, after including. 6.Expansion of sanctions with respect to foreign financial institutions that facilitate financial transactions with specially designated nationalsSection 1247(a) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8806(a)) is amended by striking the President determines has and all that follows through the period at the end and inserting “the President determines has—
			
 (1)on or after July 1, 2013, knowingly facilitated a significant financial transaction on behalf of any Iranian person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (other than an Iranian financial institution described in subsection (b)); or
 (2)on or after July 1, 2013, knowingly facilitated a significant financial transaction on behalf of any person included on that list the property and interests in property of which are blocked pursuant to section 1247A or Executive Order 13599 (78 Fed. Reg. 33,951) (other than an Iranian depository institution the property and interests in property of which are blocked solely pursuant to Executive Order 13599)..
		7.Termination of loophole allowing importation of refined petroleum products made from Iranian origin
			 crude oil
 (a)In generalSection 103(b)(1) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8512(b)(1)) is amended by adding at the end the following:
				
 (C)Application to refined petroleum products made from Iranian origin crude oilThe prohibition in subparagraph (A) includes a prohibition on the importation into the United States of refined petroleum products produced using Iranian origin crude oil without regard to whether such crude oil was commingled with crude oil not of Iranian origin during the process of producing the refined petroleum products..
			(b)Termination of regulatory exceptions
 (1)In generalSection 103(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8512(d)) is amended to read as follows:
					
						(d)Regulatory authority
 (1)In generalThe President shall prescribe regulations to carry out this section. (2)Prohibition on regulatory exceptionsNo exception to the prohibition under subsection (b)(1) may be made by regulation..
 (2)Termination of exceptionsAny regulatory exception to the prohibition under section 103(b)(1) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8512(b)(1)) in effect on the day before the date of the enactment of this Act shall cease to be in effect on and after such date of enactment.
				8.Applicability of sanctions with respect to petroleum transactions
 (a)In generalSection 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) is amended—
 (1)in subclause (I), by striking reduced reduced its volume of crude oil purchases from Iran and inserting reduced the volume of its purchases of petroleum from Iran or of Iranian origin; and (2)in subclause (II), by striking crude oil purchases from Iran and inserting purchases of petroleum from Iran or of Iranian origin.
 (b)DefinitionsSubsection (g) of section 1245 of the National Defense Authorization Act for Fiscal Year 2012, as amended by section 3(b)(3)(A) and as redesignated by section 3(f)(1)(B), is further amended—
 (1)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and (2)by inserting after paragraph (2) the following:
					
 (3)Iranian originThe term Iranian origin, with respect to petroleum, means extracted, produced, or refined in Iran. (4)PetroleumThe term petroleum includes crude oil, lease condensates, fuel oils, and other unfinished oils..
 (c)Conforming amendmentsSection 102(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8712(b)) is amended—
 (1)in paragraph (3)— (A)by striking crude oil purchases from Iran and inserting purchases of petroleum from Iran or of Iranian origin; and
 (B)by striking as amended by section 504,; and (2)in paragraph (4), by striking crude oil purchases and inserting purchases of petroleum from Iran or of Iranian origin.
 (d)Effective dateThe amendments made by this section shall apply with respect to determinations under section 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) on or after the date that is 90 days after the date of the enactment of this Act.
			9.Sanctions with respect to proliferators of weapons of mass destruction
 (a)In generalThe President shall block and prohibit all transactions in property and interests in property of a person the President determines knowingly, on or after June 29, 2005, provides, or attempts to provide, financial, material, technological or other support for, or goods or services in support of, any activity or transaction described in subsection (b) or any person the property and interests in property of which are blocked pursuant to Executive Order 13382 (70 Fed. Reg. 38,567; relating to blocking property of weapons of mass destruction proliferators and their supporters), if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (b)Activities and transactions describedAn activity or transaction described in this subsection is an activity or transaction that has materially contributed to, or poses a risk of materially contributing to, the proliferation of weapons of mass destruction or the means of delivery of such weapons (including missiles capable of delivering such weapons), including any efforts to manufacture, acquire, possess, develop, transport, transfer, or use such weapons or means of delivery, by any person or foreign country the President determines to be of proliferation concern.
 (c)United States person definedIn this section, the term United States person has the meaning given that term in section 101 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8511).
			10.Prohibition on funding for negotiations and implementation of any nuclear agreement with Iran
			 without consent of Congress
 (a)In generalNo funds authorized to be appropriated for fiscal year 2015 or any fiscal year thereafter may be obligated or expended to participate in a diplomatic negotiation with Iran or to implement any nuclear agreement with Iran until the date of the enactment of a joint resolution certifying that—
 (1)the United States will make public the text of a long-term comprehensive agreement (as described in the Joint Plan of Action) relating to Iran's nuclear program;
 (2)the United States has secured a mechanism to carry out justice and award compensation to the United States citizens who were held hostage in the United States Embassy in Tehran, Iran, in 1979;
 (3)the Government of Iran has freed all American prisoners of conscience who are being unjustly held in Iranian jails;
 (4)the Government of Iran is complying with all inspections conducted by the International Atomic Energy Agency to fulfill its obligations under the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow, July 1, 1968, and entered into force March 5, 1970 (commonly known as the Nuclear Non-Proliferation Treaty), to which Iran is a party;
 (5)the United States can verifiably determine, through certification by the International Atomic Energy Agency, that the Government of Iran—
 (A)has dismantled its nuclear program in its entirety, including all centrifuges, capabilities, and facilities for enrichment and reprocessing of uranium and plutonium;
 (B)has relinquished all stockpiles of enriched uranium; and (C)does not have any ballistic missiles or cruise missiles with a range of 300 kilometers or more and a payload of 500 kilograms or more and has dismantled its research and development programs for such weapons; and
 (D)has addressed and clarified all outstanding issues raised by the International Atomic Energy Agency, including possible military dimensions of its nuclear program and measures related to the initiation of high explosives and neutron transport calculations;
 (6)the Secretary of the Treasury no longer finds that the Central Bank of Iran is a financial institution of primary money laundering concern pursuant to section 5318A of title 31, United States Code; and
 (7)the President has submitted to Congress the notice and certification described in subsection (b). (b)Notice and certification relating to Iran's designation as a state sponsor of terrorism (1)In generalThe President may not terminate the designation of Iran as a state sponsor of terrorism unless—
 (A)not later than 60 days before terminating that designation, the President submits to Congress— (i)a notice of the President's intent to terminate the designation of Iran as a state sponsor of terrorism; and
 (ii)the certification described in paragraph (2); and (B)there is enacted into law during the 60-day period described in subparagraph (A) a joint resolution approving the termination of the designation.
 (2)Certification describedThe certification described in this paragraph is the certification of the President that— (A)the Government of Iran has not provided any support for acts of international terrorism during the one-year period preceding the submission of the notice under paragraph (1)(A);
 (B)the Government of Iran has provided assurances that it will not support acts of international terrorism in the future; and
 (C)the United States Government acknowledges Iran’s participation in, and demands Iran accept legal responsibility for—
 (i)the bombing of the Israeli embassy in Buenos Aires, Argentina, on March 17, 1992; (ii)the bombing of the World Trade Center in New York, New York, on February 26, 1993;
 (iii)the bombing of the Asociación Mutual Israelita Argentina Jewish Community Center in Buenos Aires, Argentina, on July 18, 1994; and
 (iv)the bombing of the Khobar Towers in Khobar, Saudi Arabia, on June 25, 1996. (c)DefinitionsIn this section:
 (1)Act of international terrorismThe term act of international terrorism has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (2)Joint plan of actionThe term Joint Plan of Action— (A)means the Joint Plan of Action, signed at Geneva, November 24, 2013, by Iran and by the United States, France, the Russian Federation, the People's Republic of China, the United Kingdom, and Germany; and
 (B)includes all implementing materials and agreements related to the Joint Plan of Action, including the technical understandings reached on January 12, 2014, the extension agreed to on July 19, 2014, and the extension agreed to on November 24, 2014.
 (3)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary of State determines has repeatedly provided support for acts of international terrorism pursuant to—
 (A)section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.));
 (B)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or (C)section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)).
 11.Extension of Iran Sanctions Act of 1996Section 13 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by striking 2016 and inserting 2020.
		
